Citation Nr: 0433747	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1964 to March 1968.  
The veteran's claim for service connection for PTSD was 
previously denied by the RO in an unappealed rating decision 
of December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action by the RO 
that found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for PTSD.  In August 2004 the veteran appeared and 
gave testimony at an RO hearing before the undersigned.  A 
transcript of this hearing is of record.  



FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied the veteran's 
claims for service connection for PTSD. No appeal was filed 
and, under the law, the decision became final.  

2.  Subsequently received evidence relates to a previously 
unestablished fact necessary to substantiate the claim, 
namely that the veteran's has PTSD due to service.  

3.  The evidence indicates that the veteran currently has 
PTSD due to service.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
PTSD. 38 U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2004).  

2.  The veteran has PTSD incurred as a result of stressors 
during service.  38 U.S.C.A. § 38 U.S.C.A. § 1110: 38 C.F.R. 
§§ 3.303, 3.304(f) (2004)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, Stat. 2099 (Nov. 9, 2000) imposed on VA new duties 
to assist and provide notice to claimants for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

The evidence that was of record at the time of the December 
1994 denial of the veteran's claim for service connection for 
PTSD, may be briefly summarized.  

The veteran's service medical records, including his October 
1967 examination prior to service discharge reveal no 
complaints, findings, or diagnosis indicative of PTSD.  Post 
service medical records reflect treatment beginning in the 
late 1980's for various disabilities to include substance 
abuse, and psychiatric symptoms diagnosed as mixed organic 
mood syndrome, antisocial personality traits, and organic 
personality syndrome.  The records contain no findings or 
diagnosis of PTSD.  

The evidence associated with the claims folder subsequent to 
the December 1994 RO denial of service connection for PTSD 
includes statements from the veteran in which he asserted 
that he was sexually assaulted while undergoing basic 
training in the U.S. Air Force in 1964.  He also reported 
that he was present at an airbase when coffins and body bags 
containing the mutilated remains of servicemen killed in 
Vietnam accidentally burst open, and were witnessed by the 
veteran and fellow servicemen.  

VA clinical records reflect treatment in the 1990's and 
2000's for psychiatric symptoms with diagnoses that included 
PTSD.  On a VA examination conducted in September 2002 the 
veteran related that he was gang raped while in basic 
training and he also reported that he suffered from 
nightmares, flashbacks, and intrusive thoughts because of an 
incident during service in which coffins and body bags 
containing the remains of soldiers killed in Vietnam 
accidentally burst open and were exposed to the view of the 
veteran and his service associates.  After mental status 
evaluation the diagnosis on Axis I was PTSD, military, non-
combat stressors.  

In a March 2003 statement, a service associate stated that he 
and the veteran were present when a container of the body 
parts of service men killed in Vietnam accidentally burst 
open.  He added that he and the veteran had to repack and 
secure these remains.  He also reported that the veteran was 
shaking, vomiting, and speechless for several minutes 
thereafter.  

Service personnel records received in June 2003, show that 
the veteran served as a material facilities specialist, in 
material processing and receiving, and as an inventory clerk.

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

For claims, such as this one, received after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).  

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R.§ 3.304(f).  

With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

The RO denied the veteran's claim for service connection for 
PTSD in December 1994, because the evidence of record did not 
indicate a diagnosis of this disability, and because the 
veteran had not reported a stressor incident responsible for 
his claimed PTSD.  

The evidence associated with the record thereafter indicates 
that the veteran was given a diagnosis of PTSD following a VA 
psychiatric examination conducted in September 2002.  This 
diagnosis was related to in-service non-combat stressors that 
consisted of a sexual assault during service and an incident 
in which the veteran was present when body bags accidentally 
opened and exposed the mutilated remains of service men 
killed in Vietnam.  Although the veteran's claimed sexual 
assault has not been corroborated (or further developed in 
accordance with 38 C.F.R. § 3.304(f)(3), pertaining to PTSD 
claims based on sexual assault), the service associate has 
provided credible supporting evidence of the stressor 
involving body bags.  

The veteran's currently diagnosed PTSD has been related to a 
credibly supported non-combat stressor.  That stressor 
evidence along with other evidence associated with the claims 
file since December 1994, raises a reasonable possibility of 
in-service incurrence of his currently diagnosed PTSD, and 
therefore relates to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD.  This 
evidence also raises a reasonable possibility of an allowance 
of his claim.  Accordingly, the Board finds that new and 
material evidence has been received sufficient to reopen the 
claim of entitlement to service connection for PTSD. 

Moreover, this evidence showing a competent diagnosis of 
PTSD, a verified stressor, and a connection between the PTSD 
and the stressor fulfils the criteria for a grant of service 
connection for PTSD under 38 C.F.R.§ 3.304(f) (2003).  Since 
that is the case service connection for PTSD is warranted.  



ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for PTSD is granted.

Service connection for PTSD is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



